ODOM, J.
The corporation made defendant in this suit was also defendant in the suit of C. H. Palmer ■ vs. Avalon Oil Company et al., No. 3405 on the docket, 120 So. 781, this day decided.
The issues presented in this suit with reference to citation and service are identical with those presented and decided in that case. It is, therefore, unnecessary to state and discuss them here.
On the merits of this case, there is practically no defense offered. Plaintiff testified that the lumber for which he claims pay was sold, delivered to and used by defendant. Defendant’s only witness, Mr. J. E. McAnney, secretary-treasurer of the defendant corporation, testified that he was not in position to dispute the account.
For the reasons assigned in the case of C. H. Palmer vs. Avalon Oil Company et al., No. 3405 on the docket of this Court, this day decided, and by reason of the testimony on the merits being in favor of plaintiff, it is ordered that the judgment be affirmed, with costs.